Per Curiam,
After making sundry bequests, etc., the testatrix gave “ all the rest, residue and remainder of” her estate to four persons, by name, “ to be divided among them in equal shares absolutely.” She made no provision for survivorship or gift over in case either of the residuary legatees should die in her lifetime. One of them did pre-decease her, and the court, rightly holding that there was a lapse as to that share, awarded the same to a niece who was entitled to take under the intestate law. This, as is clearly shown in the opinion of the orphans’ court, is' in accordance with the well settled law of this state, that, as to a lapsed devise or bequest contained in a residuary clause, the testator must be regarded as having died intestate. There is nothing in the will under consideration to take this case out of the general rule. For reasons given in the opinion referred to, the decree should not be disturbed.
Decree affirmed and appeal dismissed with costs to be paid by appellant.